DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter
Claims 1-20 are allowed.  
The following is an examiner’s statement of reasons for allowance:  
Regarding claims 1, 8, & 15, 
The prior art does not disclose or suggest the claimed “a rotor mounted on one end or the vertical spar” in combination with the remaining claim elements as set forth in claims 1, 8, & 15.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references Thrun et al. (US Patent No. 10,913,547 B1) & Thrun et al. (US Patent No. 11,106,221 B1) are similar cases with the same Assignee, Inventors, & figures.  The reference Gamble (Pub No. US 2017/0284371 A1) discloses an electrical vertical take-off and landing (eVTOL) vehicle and method, a vertical spar at the bottom of the vehicle, a rotor operated as a wind turbine on the opposite end of the vehicle, a battery, the wind turbine recharging the battery, a charging position, a controller, and the charging position is dynamically changeable based on a wind direction and a stability of the vehicle.  The reference Bitar (Pub No. US 2012/0298790 A1) discloses an electrical vertical take-off and landing (eVTOL) vehicle and method, a rotor operated as a wind turbine on the top end of the vehicle, a battery, the wind turbine recharging the battery, a charging position, a controller, and the charging position is dynamically changeable based on a wind direction and a stability of the vehicle.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647